Citation Nr: 1404210	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-32 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left ear hearing disability.

2.  Entitlement to service connection for a left ear hearing disability.

3.  Entitlement to service connection for a right ear hearing disability.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr.


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005.  The Veteran also served on active duty for training from June 1981 to October 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In an April 2011 notice of disagreement, the Veteran asserted that there was a clear and unmistakable error (CUE) in a June 2008 rating decision which denied service connection for a left ear hearing disability.  The Veteran cited three audiograms on record prior to the June 2008 rating decision as evidence of in-service aggravation.  This assertion of CUE has not yet been addressed by the RO in the first instance; the Board does not have jurisdiction to address the Veteran's CUE claim. That issue is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of reopening the claim and entitlement to service connection for a left ear hearing disability are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran has not been diagnosed with right ear hearing loss for VA purposes. 


CONCLUSIONS OF LAW

The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A June 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1) (2013).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The claim was subsequently readjudicated, most recently in an October 2011 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records and VA treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A (West 2002), 38 C.F.R. § 3.159 (2013).  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2013).  

The duty to assist also includes providing an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for securing a medical opinion has not been met because there is no competent evidence that suggests the Veteran currently has a diagnosis of right ear hearing loss for VA purposes.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

I. Principles of Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted during active military service.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

II. Facts

The Veteran seeks service connection for right ear hearing loss due to in-service acoustic trauma.

The Veteran's December 2003 pre-deployment audiogram results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
15
20
10
20

In a February 2005 post-deployment health assessment the Veteran noted that he experienced ringing in his ears so a hearing screening was scheduled.  The Veteran's February 2005 post-deployment audiogram results were as follows.


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
20
20
25

After service, the results of a December 2007 VA audiogram were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
25
25
15
20
30
100

The VA audiologist diagnosed the Veteran with normal hearing sensitivity through 3000 Hz and mild hearing loss at 4000 Hz.

An audiogram consult note dated April 2008 states that the Veteran reported no changes in his hearing sensitivity since his previous December 2007 audiogram.  Additional VA treatment records through June 2010 are silent for treatment of a right ear hearing disability.

III. Analysis

The first required element of a successful service connection claim is a current disability.  The December 2007 VA audiogram clearly shows that the Veteran does not suffer from right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

To the extent that the Veteran's allegation of entitlement to service connection is a statement that he has a current diagnosis of right ear hearing loss for VA purposes, he is not competent to provide such a diagnosis.  See Jandreau v. Shinseki, 23 Vet. App. 12 (2009).  Hearing loss for VA purposes requires medical expertise and a clinical examination to diagnose, unlike ringing in the ears which is capable of lay observation.  Id.  As the lay evidence is not competent evidence and as there is no competent medical evidence of a right ear hearing disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim for service connection for a right ear hearing disability; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for a right ear hearing disability is denied.


REMAND

The Veteran seeks to reopen a claim of service connection for left ear hearing loss.  A CUE claim has also been asserted in terms of a June 2008 rating decision that denied service connection for left ear hearing loss.

With respect to the application to reopen, if the June 2008 rating decision is determined to have CUE, the issue of whether to reopen the claim of service connection for left ear hearing loss will be rendered moot.  Therefore, the current application to reopen is impacted by the outcome of his assertion of CUE, and therefore is inextricably intertwined with the CUE claim.  All issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the claim of clear and unmistakable error (CUE) in the June 2008 rating decision that denied service connection for a left ear hearing disability.  If that claim is denied, the Veteran must be advised that, if he wishes to initiate an appeal, he must file a timely notice of disagreement.

2. Review the claim file to ensure that all of the foregoing development has been completed and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




